                   Case 20-10156   Doc 3   Filed 01/27/20   Page 1 of 6



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                              )
In re:                                        )   Chapter 11
                                              )
BL RESTAURANTS HOLDING, LLC, et al.           )   Case No. 20-10156 (___)
                                              )
                      Debtor.                 )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
                                              )
In re:                                        )   Chapter 11
                                              )
BL RESTAURANT OPERATIONS, LLC,                )   Case No. 20-10157 (___)
                                              )
                      Debtor.                 )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
                                              )
In re:                                        )   Chapter 11
                                              )
BL RESTAURANT FRANCHISES, LLC,                )   Case No. 20-10159 (___)
                                              )
                      Debtor.                 )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )
                                              )
In re:                                        )   Chapter 11
                                              )
BL HUNT VALLEY, LLC,                          )   Case No. 20-10160 (___)
                                              )
                      Debtor.                 )
                                              )
Tax I.D. No. XX-XXXXXXX                       )
                                              )

                    DEBTORS’ MOTION FOR ENTRY OF AN ORDER
            (I) DIRECTING JOINT ADMINISTRATION OF THEIR RELATED
              CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF




PHIL1 8598449v.2
                      Case 20-10156          Doc 3      Filed 01/27/20         Page 2 of 6



         BL Restaurants Holding, LLC and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”),1 respectfully

state the following in support of this motion.

                                               Relief Requested

         1.        The Debtors seek entry of an order, substantially in the form attached hereto as

Exhibit A (the “Order”): (a) directing procedural consolidation and joint administration of their

related chapter 11 cases; and (b) granting related relief. Specifically, the Debtors request that the

Court maintain one file and one docket for all of these chapter 11 cases under the case of BL

Restaurants Holding, LLC, and that these chapter 11 cases be administered under the following

caption:

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       ) Chapter 11
                                                             )
BL RESTAURANTS HOLDING, LLC, et al.,1                        ) Case No. 20-10156 (___)
                                                             )
                                   Debtors.                  ) (Jointly Administered)
                                                             )

1   The Debtors in these chapter 11 cases, along with the last four digits of each of the Debtors’ respective federal
    tax identification numbers, are as follows: BL Restaurants Holding, LLC (6665); BL Restaurant Operations,
    LLC (7062); BL Restaurant Franchises, LLC (6923); and BL Hunt Valley, LLC (9513). The Debtors’
    headquarters and mailing address is: 4550 Beltway Drive, Addison, TX 75001.

         2.        The Debtors further request that the Court order that the foregoing caption

satisfies the requirements set forth in section 342(c)(1) of the Bankruptcy Code.



1   A detailed description of the Debtors and their businesses, and the facts and circumstances supporting this
    motion and the Debtors’ chapter 11 cases, are set forth in greater detail in the Declaration of Howard Meitiner
    in Support of Debtors’ First Day Motions and Applications (the “First Day Declaration”), filed
    contemporaneously with the Debtors’ voluntary petitions for relief filed under chapter 11 of title 11 of the
    United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), on January 27, 2020 (the Petition Date”).

                                                         2

PHIL1 8598449v.2
                      Case 20-10156        Doc 3     Filed 01/27/20     Page 3 of 6



        3.         Additionally, the Debtors request that an entry be made on the docket of each of

the Debtors’ chapter 11 cases, other than on the docket of the case of BL Restaurants Holding,

LLC that is substantially similar to the following:

                   An order has been entered in accordance with Rule 1015(b) of the
                   Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the
                   Local Rules of Bankruptcy Practice and Procedure of the United
                   States Bankruptcy Court for the District of Delaware directing
                   joint administration of the chapter 11 cases of: BL Restaurants
                   Holding, LLC, BL Restaurant Operations, LLC, BL Restaurant
                   Franchises, LLC, and BL Hunt Valley, LLC. All further pleadings
                   and other papers shall be filed in and all further docket entries shall
                   be made in Case No. 20-10156 (___).

                                         Jurisdiction and Venue

        4.         The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012. The Debtors confirm their consent, pursuant to Rule 7008 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 9013-1(f) of the

Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware (the “Local Rules”), to the entry of a final order by the Court in connection

with this motion to the extent that it is later determined that the Court, absent consent of the

parties, cannot enter final orders or judgments in connection herewith consistent with Article III

of the United States Constitution.

        5.         Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        6.         The bases for the relief requested herein are sections 105(a) and 342 of the

Bankruptcy Code, Bankruptcy Rule 1015(b), and Local Rules 1015-1 and 9013-1(m).



                                                     3

PHIL1 8598449v.2
                      Case 20-10156      Doc 3     Filed 01/27/20    Page 4 of 6



                                             Background

        7.         Information about the Debtors’ business and the events leading to the

commencement of these chapter 11 cases can be found in the First Day Declaration, which is

incorporated herein by reference.

                                            Basis for Relief

        8.         Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more

petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may

order a joint administration of the estates.” Fed. R. Bankr. P. 1015. The four Debtor entities that

commenced chapter 11 cases are “affiliates” as that term is defined in section 101(2) of the

Bankruptcy Code. Accordingly, the Bankruptcy Code and Bankruptcy Rules authorize the Court

to grant the relief requested herein.

        9.         Further, Local Rule 1015-1 provides additional authority for the Court to order

joint administration of these chapter 11 cases:

        An order of joint administration may be entered, without notice and an
        opportunity for hearing, upon the filing of a motion for joint administration
        pursuant to Fed. R. Bankr. P. 1015, supported by an affidavit, declaration, or
        verification, which establishes that the joint administration of two or more cases
        pending in the Court under title 11 is warranted and will ease the administrative
        burden for the Court and the parties. An order of joint administration entered in
        accordance with this Local Rule may be reconsidered upon motion of any party in
        interest at any time. An order of joint administration under this Local Rule is for
        procedural purposes only and shall not cause a “substantive” consolidation of the
        respective debtors’ estates.

Del. Bankr. L.R. 1015-1.

        10.        Joint administration is generally non-controversial, and courts in this district

routinely order joint administration in cases with multiple related debtors.              See, e.g.,

In re Horsehead Holding Corp., No. 16-10287 (CSS) (Bankr. D. Del. Feb. 3, 2016) (directing

joint administration of chapter 11 cases); In re Samson Res. Corp., No. 15-11934 (CSS)
                                                   4

PHIL1 8598449v.2
                      Case 20-10156         Doc 3      Filed 01/27/20        Page 5 of 6



(Bankr. D. Del. Sept. 18, 2015) (same); In re Cal Dive Int’l, Inc., No. 15-10458 (CSS) (Bankr.

D. Del. Mar. 6, 2015) (same); In re Quicksilver Res. Inc., No. 15-10585 (LSS) (Bankr. D. Del.

Mar. 19, 2015) (same); In re GSE Envtl., Inc., No. 14-11126 (MFW) (Bankr. D. Del.

May 6, 2014) (same).2

                                                     Notice

        11.        The Debtors will provide notice of this motion to: (a) the Office of the U.S.

Trustee for the District of Delaware; (b) the holders of the 30 largest unsecured claims against

the Debtors on a consolidated basis; (c) all parties asserting liens against the Debtors’ assets; (d)

the United States Attorney’s Office for the District of Delaware; (e) the Internal Revenue

Service; (f) the United States Securities and Exchange Commission; (g) the state attorneys

general for all states in which the Debtors conduct business or have conducted business; and (h)

any party that requests service pursuant to Bankruptcy Rule 2002. As the Motion is seeking

“first day” relief, within two business days after the hearing on the Motion, the Debtors will

serve copies of the Motion and any order entered respecting the Motion as required by Del.

Bankr. LR 9013-1(m)(iv). The Debtors submit that, in light of the nature of the relief requested,

no other or further notice need be given.

                                              No Prior Request

        12.        No prior request for the relief sought in this motion has been made to this or any

other court.




2   Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
    Copies of these orders are available upon request of the Debtors’ proposed counsel.

                                                        5

PHIL1 8598449v.2
                   Case 20-10156     Doc 3    Filed 01/27/20   Page 6 of 6



        WHEREFORE, the Debtors respectfully request that the Court enter the Order granting

the relief requested herein and such other relief as the Court deems appropriate under the

circumstances.

Wilmington, Delaware               /s/ Domenic E. Pacitti
Dated: January 27, 2020            Domenic E. Pacitti (DE Bar No. 3989)
                                   Michael W. Yurkewicz (DE Bar No. 4165)
                                   Sally E. Veghte (DE Bar No. 4762)
                                   KLEHR HARRISON HARVEY BRANZBURG LLP
                                   919 North Market Street, Suite 1000
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 426-1189
                                   Facsimile:    (302) 426-9193
                                   Email:        dpacitti@klehr.com
                                                 myurkewicz@klehr.com
                                                 sveghte@klehr.com

                                   Proposed Counsel to the Debtors




                                              6

PHIL1 8598449v.2
